Citation Nr: 1737022	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to nonservice connected pension benefits to include benefits reflecting a need for aid and attendance.

2.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  He died in October 2013.  The appellant is the Veteran's surviving spouse.

This claim arises from an October 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the appellant filed a VA Form 21-601 which may be reasonably construed to represent a request to be recognized as the substitute claimant.  Given that the agency of original jurisdiction must decide in the first instance whether the claimant may be recognized as the substitute claimant, 38 C.F.R. § 3.1010(e) (2016), further development is required.

Accordingly, the case is REMANDED for the following action:

The RO must decide in the first instance whether the appellant widow may be recognized as the substitute claimant 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This includes presenting evidence showing her payment of unreimbursed medical expenses for the Veteran.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


